Exhibit 10.72

[Bank Name and Address]

May 12, 2008

To: SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: Tom Hunt

Telephone No.:

Facsimile No.:

 

Re:

   Issuer Warrant Transaction    (Reference Number: [            ])

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by SBA Communications Corporation
(the “Company”) to [Bank Name] (“Bank”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for this
Transaction.

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. This Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Bank and
the Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Bank and the Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law and United States dollars as the Termination Currency) on the
Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:      Trade Date:    May 12, 2008   Warrants:    Equity call
warrants, each giving the holder the right to purchase one Share at the Strike
Price, subject to the Settlement Terms set forth below. For the purposes of the
Equity Definitions, each reference to a Warrant herein shall be deemed to be a
reference to a Call Option.   Warrant Style:    American   Buyer:    Bank  
Seller:    Company



--------------------------------------------------------------------------------

  Shares:    The Class A common stock of Company, par value USD 0.01 per Share
(Exchange symbol “SBAC”)   Number of Warrants:    [            ], subject to
adjustments provided herein   Daily Number of Warrants:    For any Expiration
Date, as provided in Schedule A to this Confirmation, subject to adjustment
pursuant to the provisos to “Expiration Date(s)”.   Warrant Entitlement:    One
Share per Warrant   Multiple Exercise:    Applicable   Minimum Number of
Warrants:    1   Maximum Number of Warrants:    All warrants remaining
unexercised as of the remaining Exercise Date(s).   Strike Price:    USD
[            ]   Premium:    USD [            ]   Premium Payment Date:    May
16, 2008   Exchange:    The NASDAQ Global Select Market   Related Exchange(s):
   The principal exchange(s) for options contracts or futures contracts, if any,
with respect to the Shares Exercise and Valuation:      Expiration Time:    The
Valuation Time   Expiration Date(s):    Each Exchange Business Day during the
period from and including the First Expiration Date to and including the [50]th
Exchange Business Day following the First Expiration Date shall be an
“Expiration Date” for a number of Warrants equal to the Daily Number of Warrants
on such date; provided that, notwithstanding the foregoing and anything to the
contrary in the Equity Definitions, if a Market Disruption Event occurs on any
Expiration Date (including the First Expiration Date), the Calculation Agent
shall make adjustments, if applicable, to the Daily Number of Warrants or shall
reduce such Daily Number of Warrants to zero for which such day shall be an
Expiration Date and shall designate an Exchange Business Day or a number of
Exchange Business Days as the Expiration Date(s) for the remaining Daily Number
of Warrants or a portion thereof for the originally scheduled Expiration Date;
and provided further that if such Expiration Date has not occurred pursuant to
this clause as of the eighth Exchange Business Day following the last scheduled
Expiration Date under this Transaction, the Calculation Agent shall have the
right to declare such Exchange Business Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Exchange Business
Day or on any subsequent Exchange Business Day, as the Calculation Agent shall
determine using commercially reasonable means.   First Expiration Date:   
[            , 2013], subject to Market Disruption Event below.

 

2



--------------------------------------------------------------------------------

  Automatic Exercise:    Applicable; and means that, unless all Warrants have
been previously exercised hereunder, a number of Warrants for each Expiration
Date equal to the Daily Number of Warrants (as adjusted pursuant to the terms
hereof) for such Expiration Date will be deemed to be automatically exercised.  
Market Disruption Event:    Section 4.3(a)(ii) is hereby amended by adding after
the words “or Share Basket Transaction” in the first line thereof a phrase “a
failure by the Exchange or Related Exchange to open for trading during its
regular trading session or” and replacing the phrase “during the one-half hour
period that ends at the relevant Valuation Time” with the phrase “at any time
during the regular trading session on the Exchange or any Related Exchange,
without regard to after hours or any other trading outside of the regular
trading session hours”. Valuation applicable to each Warrant:      Valuation
Time:    At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.  
Valuation Date:    Each Exercise Date. Notwithstanding anything to the contrary
in the Equity Definitions, if there is a Market Disruption Event on any
Valuation Date, then the Calculation Agent shall determine the Settlement Price
for such Valuation Date on the basis of its good faith estimate of the market
value for the relevant Shares on such Valuation Date. Settlement Terms
applicable to the Transaction: Method of Settlement:    Net Share Settlement;
provided that, with respect to any Warrants exercised on the Expiration Dates
(and only such Warrants), Cash Settlement shall apply if the Company validly
elects Cash Settlement pursuant to the provisions of “Cash Settlement Election”
below. Net Share Settlement:    On the relevant Settlement Date, Company shall
deliver to Bank, the Share Delivery Quantity of Shares for such Settlement Date
to the account specified hereto free of payment through the Clearance System.
Share Delivery Quantity:    For any Settlement Date, a number of Shares, as
calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the Valuation Date
in respect of such Settlement Date rounded down to the nearest whole number,
plus cash in lieu of any fractional Shares (based on such Settlement Price). Net
Share Settlement Amount:    For any Settlement Date, an amount equal to the
product of (i) the Number of Warrants exercised or deemed exercised on the
relevant Exercise Date (or in the case of any exercise (including any Automatic
Exercise) on an Expiration Date, the Daily Number of Warrants for such
Expiration Date), (ii) the Strike Price Differential for such Settlement Date
and (iii) the Warrant Entitlement. For avoidance of doubt, if any Warrants are
exercised prior to the first Expiration Date, the Calculation Agent will
proportionately adjust each Daily Number of Warrants to reflect such exercise.

 

3



--------------------------------------------------------------------------------

Strike Price Differential:    (a) If the Settlement Price for any Valuation Date
is greater than the Strike Price, an amount equal to the excess of such
Settlement Price over the Strike Price; or      (b) If such Settlement Price is
less than or equal to the Strike Price, zero. Settlement Price:    For any
Valuation Date, the per Share volume-weighted average price for such Valuation
Date as displayed under the heading “Bloomberg VWAP” on Bloomberg page SBAC.UQ
<equity> AQR (or any successor thereto) in respect of the period from 9:30 a.m.
to 4:00 p.m. (New York City time) on such Valuation Date or if such price is
unavailable, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent in its reasonable discretion (in each case, without
regard to pre-open or after hours trading outside of any regular trading session
for such Valuation Date). Notwithstanding anything to the contrary in the Equity
Definitions, if there is a Market Disruption Event on any Valuation Date, then
the Calculation Agent shall determine the Settlement Price for such Valuation
Date on the basis of its good faith estimate of the market value for the
relevant Shares on such Valuation Date. Settlement Date:    For any Exercise
Date, the date defined as such in Section 6.2 of the Equity Definitions, subject
to Section 9(p)(i) hereof. Cash Settlement Election:    With respect to all
Warrants to be exercised on the Expiration Dates, the Company can elect Cash
Settlement by delivering a written notice to Bank (the “Cash Settlement Notice”)
on or prior to the fifth (5th) scheduled Exchange Business Day immediately
preceding the First Expiration Date, which Cash Settlement Notice shall contain:
     (i) a representation that (x) on the date of such Cash Settlement Notice,
neither the Company nor any of its affiliates is in possession of any material
non-public information with respect to the Company or its Shares, (y) the
Company is electing Cash Settlement in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and (z) the Company has not entered
into or altered any hedging transaction relating to the Shares corresponding to
or offsetting the Transaction;      (ii) a representation that the Company is
not electing Cash Settlement to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares);      (iii) an
acknowledgment by the Company that (A) any transaction by Bank following the
Company’s election of Cash Settlement shall be made at Bank’s sole discretion
and for Bank’s own account and (B) the Company does not have, and shall not
attempt to exercise, any influence over how, when, whether or at what price to
effect such transactions, including, without limitation, the price paid or
received per Share pursuant to such transactions, or whether such transactions
are made on any securities exchange or privately; and

 

4



--------------------------------------------------------------------------------

     (iv) an agreement by the Company that, during the period commencing on the
date of such Cash Settlement Notice and ending on the second Exchange Business
Day following the last Settlement Date hereunder, without the prior written
consent of Bank, the Company shall not, and shall cause its affiliates and
affiliated purchasers (each as defined in Rule 10b-18 under the Exchange Act)
not to, directly or indirectly (including, without limitation, by means of a
derivative instrument), purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares or any security convertible into or exchangeable for the Shares in
the public markets. Cash Settlement:    If Cash Settlement is applicable, on
each Settlement Date, the Company shall deliver to Bank (to an account specified
by Bank) the Net Share Settlement Amount for such Settlement Date.      In
addition to any other requirements set forth herein, the Company agrees that it
shall not have the right to elect Cash Settlement if Bank notifies the Company
that, in the reasonable judgment of Bank the election of Cash Settlement or any
purchases of Shares that Bank (or its affiliates) might make in connection
therewith based upon the advice of counsel and as a result of events occurring
after the Trade Date, would raise material risks under applicable securities
laws. Failure to Deliver:    Inapplicable Other Applicable Provisions:    The
provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant. 3. Additional Terms applicable to the Transaction:  
Adjustments applicable to the Warrants:   Method of Adjustment:    Calculation
Agent Adjustment. For the avoidance of doubt, in making any adjustments under
the Equity Definitions, the Calculation Agent may adjust the Strike Price, the
Number of Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(k) of this
Confirmation and not by Section 9.1(c) of the Equity Definitions. Extraordinary
Events applicable to the Transaction:   Consequence of Merger Events      (a)
Share-for-Share:    Alternative Obligation; provided that the Calculation Agent
will determine if the Merger Event affects the theoretical value of the
Transaction and if so Bank in its sole discretion may elect to make adjustments
to any of the Strike Price, the Number of Warrants, the Daily Number of
Warrants, the Warrant Entitlement and any other term necessary to reflect the
characteristics (including volatility, dividend practice, borrow cost and
liquidity) of the New Shares. Notwithstanding the foregoing, Cancellation and
Payment shall apply in the event the New Shares are not publicly traded on a

 

5



--------------------------------------------------------------------------------

     United States national securities exchange or quoted on The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors).  
(b) Share-for-Other:    Cancellation and Payment   (c) Share-for-Combined:   
Cancellation and Payment; provided that on or prior to the Merger Date the Bank
may elect, in its sole discretion, to apply the consequence specified opposite
“Share for Share” to that portion of the consideration that consists of New
Shares (as determined by the Calculation Agent) and the consequence specified
opposite “Share-for-Other” to that portion of the consideration that consists of
Other Consideration (as determined by the Calculation Agent).   In the event of
any “Tender Offers” (as defined in the 2002 ISDA Equity Derivatives Definitions
(the “2002 Definitions”)), the following consequences, each as defined in the
2002 Definitions and including any relevant cross references, shall apply to
such Tender Offers:   (a) Share-for-Share:    Modified Calculation Agent
Adjustment (as defined in the 2002 Definitions and including any relevant cross
references)   (b) Share-for-Other:    Modified Calculation Agent Adjustment(as
defined in the 2002 Definitions and including any relevant cross references)  
(c) Share-for-Combined:    Modified Calculation Agent Adjustment (as defined in
the 2002 Definitions and including any relevant cross references)  
Nationalization or Insolvency:    Cancellation and Payment 4. Calculation Agent:
   Bank, acting in its capacity as Calculation Agent 5. Account Details:     

(a)    Account for payments to Company:

 

To be provided by Company

 

Account for delivery of Shares from Company:

 

To be provided by Company

 

(b)    Account for payments to Bank:

 

[                                         ]

 

Account for delivery of Shares to Bank:

 

To be provided by Bank

6. Offices:    The Office of Company for the Transaction is: Inapplicable,
Company is not a Multibranch Party. The Office of Bank for the Transaction is:  

[                                         ]

  

 

6



--------------------------------------------------------------------------------

7. Notices: For purposes of this Confirmation:  

(a)    Address for notices or communications to Company:

 

SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: Tom Hunt

Telephone No.:

Facsimile No.:

 

Address for notices or communications to Bank:

 

[                                         ]

8. Representations and Warranties of the Company The representations and
warranties of the Company set forth in Section 3 of the Purchase Agreement (the
“Purchase Agreement”) dated as of the Trade Date and relating to the issuance of
USD 500,000,000 principal amount of 1.875% Convertible Senior Notes due 2013,
(the “Convertible Notes”) among the Company, Deutsche Bank Securities Inc.,
Citigroup Global Markets Inc., Lehman Brothers Inc., J.P. Morgan Securities
Inc., Wachovia Capital Markets, LLC, Greenwich Capital Markets, Inc. and TD
Securities (USA) LLC (collectively, the “Initial Purchasers”) are true and
correct and are hereby deemed to be repeated to Bank as if set forth herein. The
Company hereby further represents and warrants to Bank that:  

(a)    The Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on the Company’s part; and this Confirmation has been duly and
validly executed and delivered by the Company and constitutes its valid and
binding obligation, enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(b)    Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of the Company hereunder will conflict
with or result in a breach of the certificate of incorporation or by-laws (or
any equivalent documents) of the Company, or any applicable law or regulation,
or any order, writ, injunction or decree of any court or governmental authority
or agency, or any agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which the Company or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument, or breach or constitute a default under any
agreements and contracts of the Company and the significant subsidiaries filed
as exhibits to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2007, as updated by any subsequent filings.

 

(c)    No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by the Company of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

(d)    The Shares initially issuable upon exercise of the Warrant by the net
share settlement method (the “Warrant Shares”) have been reserved for issuance
by all required corporate action of the Company. The Warrant Shares have been
duly authorized and, when delivered against payment therefor (which may include
Net Share Settlement in lieu of cash) and otherwise as contemplated by the terms
of the Warrant following the exercise of the Warrant in accordance with the
terms and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

7



--------------------------------------------------------------------------------

 

(e)    The Company is an “eligible contract participant” (as such term is
defined in Section 1(a)(12) of the Commodity Exchange Act, as amended.

 

(f)     The Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

 

(g)    The Company is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

 

(h)    The assets used by the Company for its obligations under the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or any
“employee benefit plan” (as such term is defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, and (2) do not constitute “plan assets” within the meaning of
Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

9. Other Provisions:  

 

(a)    Opinions. The Company shall deliver an opinion of counsel, dated as of
the Trade Date, to Bank with respect to the matters set forth in Sections 8(a)
through (e) of this Confirmation.

 

(b)    Amendment. If the Initial Purchasers exercise their right to receive
additional Convertible Notes (the “Additional Convertible Notes”) as set forth
in the Purchase Agreement, then on the Additional Premium Payment Date (as
defined below), the Number of Warrants will be automatically increased by
additional Warrants (the “Additional Warrants”) in proportion to such Additional
Convertible Notes and an additional premium equal to the product of the
Additional Warrants and USD [            ] shall be paid by Bank to the Company
on the closing date for the purchase and sale of the Additional Convertible
Notes (the “Additional Premium Payment Date”).

 

(c)    No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party or parties nor any of its or their
agents are acting as a fiduciary for it; (iii) it is not relying upon any
representations except those expressly set forth in the Agreement or this
Confirmation; (iv) it has not relied on the other party or parties for any
legal, regulatory, tax, business, investment, financial, and accounting advice,
and it has made its own investment, hedging, and trading decisions based upon
its own judgment and not upon any view expressed by the other party or parties
or any of its or their agents; and (v) it is entering into this Transaction with
a full understanding of the terms, conditions and risks thereof and it is
capable of and willing to assume those risks.

 

(d)    Repurchase Notices. The Company shall, on any day on which the Company
effects any repurchase of Shares, promptly give Bank a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
quotient of (x) [the sum of] the Number of Shares [under this Transaction and
the Number of Shares as defined in the confirmation with respect to an issuer
warrant transaction dated March 20, 2007 between Company and Bank,] divided by
(y) the number of the Company’s outstanding Shares (such quotient expressed as a
percentage, the “Warrant Equity Percentage”) would be (i) greater than
[            ] % or (ii) 0.5% greater than the Warrant Equity Percentage
included in the immediately preceding Repurchase Notice. The Company agrees to
indemnify and hold harmless Bank and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Bank’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Company’s failure to provide Bank
with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating,

 

8



--------------------------------------------------------------------------------

 

preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify the Company in writing, and the Company, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others the Company may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Company shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. The Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Company under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of this Transaction.

 

(e)    Regulation M. The Company is not, on the Trade Date or the Exercise Date,
and will not be, on any day during the period commencing on such Exercise Date
and ending on the second Exchange Business Day following the last Settlement
Date with respect to such Exercise Date, engaged in a distribution, as such term
is used in Regulation M under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of any securities of Company, other than a distribution
meeting the requirements of the exception set forth in Rules 101(b)(10) and
102(b)(7) of Regulation M. The Company shall not, until the second Exchange
Business Day immediately following the Trade Date, engage in any such
distribution.

 

(f)     No Manipulation. The Company is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

 

(g)    Board Authorization. The Company represents that it is entering into the
Transaction, solely for the purposes stated in the board resolution authorizing
this Transaction and in its public disclosure. The Company further represents
that there is no internal policy, whether written or oral, of Company that would
prohibit Company from entering into any aspect of this Transaction, including,
but not limited to, the issuances of Shares to be made pursuant hereto.

 

(h)    Transfer or Assignment. The Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Bank.
Bank may transfer or assign all or any portion of its rights or obligations
under this Transaction without consent of the Company. If, however, in Bank’s
sole discretion, Bank is unable to effect a transfer or assignment on pricing
terms reasonably acceptable to Bank and within a time period reasonably
acceptable to Bank of a sufficient number of Warrants to reduce (i) Bank’s
“beneficial ownership” (within the meaning of Section 16 of the Exchange Act and
rules promulgated thereunder) to equal to or less than 7.5% of the Company’s
outstanding Shares or (ii) the Warrant Equity Percentage to equal to or less
than [    ] %, Bank may designate any Exchange Business Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of this
Transaction, such that (i) its “beneficial ownership” following such partial
termination will be equal to or less than 7.5% or (ii) the Warrant Equity
Percentage following such partial termination will be equal to or less than
[    ] %. In the event that Bank so designates an Early Termination Date with
respect to a portion of this Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Warrants equal to the Terminated Portion, (ii) the
Company shall be

 

9



--------------------------------------------------------------------------------

 

the sole Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction (and, for the avoidance of
doubt, the provision of paragraph 9(o) shall apply to any amount that is payable
by the Company to Bank pursuant to this sentence). Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Bank to
purchase, sell, receive or deliver any Shares or other securities to or from the
Company, Bank may designate any of its affiliates to purchase, sell, receive or
deliver such Shares or other securities and otherwise to perform Bank’s
obligations in respect of this Transaction and any such designee may assume such
obligations. Bank shall be discharged of its obligations to the Company to the
extent of any such performance.

 

(i)     Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof, except as specifically set forth otherwise herein.

 

(j)     Early Unwind. In the event the sale of Convertible Notes is not
consummated with the Initial Purchasers for any reason or the Company fails to
deliver to Bank opinions of counsel as required pursuant to Section 9(a) by the
close of business in New York on May 16, 2008 (or such later date as agreed upon
by the parties) May 16, 2008 or such later date as agreed upon being the “Early
Unwind Date”), this Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Bank and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date; provided that, other than to the extent
the Early Unwind Date occurred as a result of the breach of the Purchase
Agreement by the Initial Purchasers, Company shall reimburse Bank, in cash or
Shares, for any costs or expenses (including market losses) relating to the
unwinding of its hedging activities in connection with the Transaction
(including any loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position).
The amount of any such reimbursement shall be determined by Bank in its sole
good faith discretion. Bank shall notify Company of such amount and the Company
shall pay such amount in immediately available funds or deliver Shares on the
Early Unwind Date. Bank and Company represent and acknowledge to the other that,
subject to the proviso included in this paragraph, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

(k)    Dividends. If at any time during the period from and including the Trade
Date, to but excluding the Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and that
dividend is greater than the Regular Dividend on a per Share basis then the
Calculation Agent shall adjust the Strike Price, the Number of Warrants, the
Daily Number of Warrants and the Warrant Entitlement to preserve the fair value
of the Warrants to Bank after taking into account such dividend. “Regular
Dividend” shall mean USD 0.00 per Share per quarter.

 

(l)     [Method of Delivery. Insert appropriate agency language if an agent is
used.]

 

(m)   Additional Provisions.

 

(i) The first paragraph of Section 9.1(c) of the Equity Definitions is hereby
amended to read as follows: (c) ‘If “Calculation Agent Adjustment” is specified
as the method of adjustment in the Confirmation of a Share Option Transaction,
then following the declaration by the Issuer of the terms of any Potential
Adjustment Event, the Calculation Agent will determine whether such Potential
Adjustment Event has a material effect on the theoretical value of the relevant
Shares or Warrants and, if so, will (i) make appropriate adjustment(s), if any,
to any one or more of:’ and, the sentence immediately preceding
Section 9.1(c)(ii) is hereby amended by deleting the words “diluting or
concentrative”.

 

(ii) Section 9.1(e)(vi) of the Equity Definitions is hereby amended by deleting
the words “other similar” between “any” and “event”; deleting the words
“diluting or concentrative” and replacing them with “material”; and adding the
following words at the end of the sentence “or Warrants”.

 

10



--------------------------------------------------------------------------------

 

 

(iii) Section 9.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the third line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the period at the end of
subsection (ii) thereof and inserting the following words therefor “or (C) at
Bank’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the Agreement with respect to that Issuer.”

 

(iv) Notwithstanding Section 9.7 of the Equity Definitions, everything in the
first paragraph of Section 9.7(b) of the Equity Definitions after the words
“Calculation Agent” in the third line through the remainder of such Section 9.7
shall be deleted and replaced with the following:

 

“based on an amount representing the Calculation Agent’s determination of the
fair value to Buyer of an option with terms that would preserve for Buyer the
economic equivalent of any payment or delivery (assuming satisfaction of each
applicable condition precedent) by the parties in respect of the relevant
Transaction that would have been required after that date but for the occurrence
of the Merger Event, Nationalization, as the case may be.”

 

(v) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) Bank shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, and (2) the Company shall be deemed the sole Affected Party and the
Transaction shall be deemed the sole Affected Transaction:

 

(A) Any “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than the Company, any of its subsidiaries or its employee benefit
plans, files a Schedule TO or any schedule, form or report under the Exchange
Act disclosing that such person or group has become the direct or indirect
ultimate “beneficial owner”, as defined in Rule 13d-3 under the Exchange Act, of
the common equity of the Company representing more than 50% of the voting power
of such common equity.

 

(B) Consummation of any Share exchange, consolidation or merger of the Company
pursuant to which Shares will be converted into cash, securities or other
property or any conveyance, transfer, sale, lease or other disposition in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of the Company and its subsidiaries, taken as a whole, to
any person other than one of its subsidiaries; provided, however, that a
transaction where the holders of more than 50% of all classes of common equity
of the Company immediately prior to such transaction own, directly or
indirectly, more than 50% of all classes of common equity of the continuing or
surviving corporation or transferee immediately after such event shall not be an
Additional Termination Event;

 

(C) The Company defaults on any indebtedness with an original aggregate
principal amount of at least $20 million and such default results in any
principal and interest on such indebtedness becoming, or becoming capable at
such time of being declared, immediately due and payable.

 

(D) At any time during the period from and including the Trade Date, to and
including the Expiration Date, the Shares cease to be listed or quoted on the
Exchange (a “Share De-listing”) for any reason (other than a Merger Event as a
result of which the shares of common stock underlying the Warrants are listed or
quoted on The New York Stock Exchange, The American Stock Exchange, The NASDAQ
Global Market or The NASDAQ Global Select Market (or their respective
successors) (the “Successor Exchange”)) and are not immediately re-listed or
quoted as of the date of such de-listing on the Successor Exchange.

 

Notwithstanding the forgoing, a transaction set forth in clauses (A) or
(B) above will not constitute an Additional Termination Event if at least 95% of
the consideration, excluding cash payments for fractional shares, in such
transaction or transactions consists of shares of common stock listed on a
national securities exchange or quoted on The NASDAQ Global Market or The NASDAQ
Global Select Market or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions.

 

11



--------------------------------------------------------------------------------

 

(n)    No Collateral or Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
the Company hereunder are not secured by any collateral. Each party waives any
and all rights it may have to set-off delivery or payment obligations it owes to
the other party under the Transaction against any delivery or payment
obligations owed to it by the other party, whether arising under the Agreement,
under any other agreement between the parties hereto, by operation of law or
otherwise. Notwithstanding anything to the contrary in the Equity Definitions,
Bank shall have no obligation hereunder or under the Agreement to make any
delivery or payment to the Company.

 

(o)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by the Company to Bank, (i) pursuant to Section 9.7 of the Equity Definitions or
Section 12.3 of the 2002 Definitions (except in the event of a Nationalization,
Insolvency, Tender Offer or Merger Event, in each case, in which the
consideration to be paid to holders of Shares consists solely of cash) or
(ii) pursuant to Sections 6(d) and 6(e) of the Agreement (except in the event of
an Event of Default in which Company is the Defaulting Party or a Termination
Event in which Company is the Affected Party, other than an Event of Default of
the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b)(i), (ii),
(iii), (iv), (v) or (vi) of the Agreement in each case that resulted from an
event or events outside Company’s control) (a “Payment Obligation”), Company
may, in its sole discretion, satisfy any such Payment Obligation by the Share
Termination Alternative (as defined below) and shall give irrevocable telephonic
notice to Bank, confirmed in writing within one Currency Business Day, no later
than 12:00 p.m. New York local time on the Merger Date, the Tender Offer Date,
the date of the occurrence of the Nationalization or Insolvency, or Early
Termination Date, as applicable; provided that if the Company does not validly
elect to satisfy its Payment Obligation by the Share Termination Alternative,
Bank shall have the right to require the Company to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding the Company’s
election to the contrary. Notwithstanding the foregoing, Company’s or Bank’s
right to elect satisfaction of a Payment Obligation in the Share Termination
Alternative as set forth in this clause shall only apply to Transactions under
this Confirmation and, notwithstanding anything to the contrary in the
Agreement, the Equity Definitions or the 2002 Definitions, (1) separate amounts
shall be calculated with respect to (a) Transactions hereunder and (b) all other
Transactions under the Agreement, and (2) such separate amounts shall be payable
pursuant to Section 6(d)(ii) of the Agreement, Section 9.7 of the Equity
Definitions or Section 12.3 of the 2002 Definitions, as applicable, subject to,
in the case of clause (a), Company’s Share Termination Alternative right
hereunder.

 

Share Termination Alternative:

   Applicable and means that Company shall deliver to Bank the Share Termination
Delivery Property on the date (the “Share Termination Payment Date”) when the
Payment Obligation would otherwise be due, subject to paragraph (p)(i) below, in
satisfaction, subject to paragraph (p)(ii) below, of the Payment Obligation in
the manner reasonably requested by Bank free of payment.  

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.  

Share Termination Unit Price:

   The value to Bank of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by

 

12



--------------------------------------------------------------------------------

     commercially reasonable means and notified by the Calculation Agent to
Company at the time of notification of the Payment Obligation. In the case of a
Private Placement of Share Termination Delivery Units that are Restricted Shares
(as defined below) as set forth in paragraph (p)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in paragraph (p)(ii) below, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, the Tender Offer Date, the date of the
occurrence of the Nationalization or Insolvency, or Early Termination Date, as
applicable.  

Share Termination Delivery Unit:

   In the case of a Termination Event or Event of Default, one Share or, in the
case of Nationalization, Insolvency, Tender Offer or Merger Event, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event. If such Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.  

Failure to Deliver:

   Inapplicable  

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
6.6, 6.7, 6.8, 6.9 and 6.10 (as modified above) of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.  

(p)    Registration/Private Placement Procedures. If, in the reasonable opinion
of Bank based upon advice of counsel, following any delivery of Shares or Share
Termination Delivery Property to Bank hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Bank subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless waived by Bank. Notwithstanding the foregoing, solely in respect of any
Daily Number of Warrants exercised or deemed exercised on any Expiration Date,
the Company shall elect, prior to the first Settlement Date for the First
Expiration Date, a Private Placement Settlement or Registration Settlement for
all deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Daily Number of

 

13



--------------------------------------------------------------------------------

 

Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Daily Number of Warrants. The Calculation Agent
shall make reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

 

(i)     If the Company elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
the Company shall be effected in customary private placement procedures with
respect to such Restricted Shares of similar size in form and substance
reasonably acceptable to Bank; provided that the Company may not elect a Private
Placement Settlement if, on the date of its election, it has taken, or caused to
be taken, any action that would make unavailable either the exemption pursuant
to Section 4(2) of the Securities Act for the sale by the Company to Bank (or
any affiliate designated by Bank) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Bank (or any such affiliate of Bank). The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Bank, due diligence rights (for Bank or any
designated buyer of the Restricted Shares by Bank), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to Bank. In the case of a Private Placement
Settlement, Bank shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to paragraph (o) above) or any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the amount
of such Restricted Shares to be delivered to Bank hereunder; provided that in no
event such number shall be greater than two times the Number of Shares (the
“Maximum Amount”). Notwithstanding the Agreement or this Confirmation, the date
of delivery of such Restricted Shares shall be the Exchange Business Day
following notice by Bank to the Company, of such applicable discount and the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Share Termination Payment Date (in
the case of settlement of Share Termination Delivery Units pursuant to paragraph
(o) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).

 

In the event the Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Amount (such deficit, the “Deficit Restricted Shares”), the Company
shall be continually obligated to deliver, from time to time until the full
number of Deficit Restricted Shares have been delivered pursuant to this
paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by the Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
such Settlement Date become no longer so reserved and (iii) the Company
additionally authorizes any unissued Shares that are not reserved for other
transactions. The Company shall immediately notify Bank of the occurrence of any
of the foregoing events (including the number of Shares subject to clause (i),
(ii) or (iii) and the corresponding number of Restricted Shares to be delivered)
and promptly deliver such Restricted Shares thereafter.

 

(ii)    If the Company elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then the Company shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Bank, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale

 

14



--------------------------------------------------------------------------------

 

underwriting agreements, all reasonably acceptable to Bank. If Bank, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If Bank is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) any Settlement Date in the case of an
exercise of Warrants prior to the First Expiration Date pursuant to Section 2
above, (y) the Share Termination Payment Date in case of settlement in Share
Termination Delivery Units pursuant to paragraph (o) above or (z) the Settlement
Date in respect of the final Expiration Date for all Daily Number of Warrants)
and ending on the earliest of (i) the Exchange Business Day on which Bank
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales exceed the Payment Obligation (as
defined above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(1) or (2) (or any similar provision then in force) under the Securities
Act and (iii) the date upon which all Restricted Shares may be sold or
transferred by a non-affiliate pursuant to Rule 144(k) (or any similar provision
then in force) or Rule 145(d)(3) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to Bank by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”) in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall the
Company deliver a number of Restricted Shares greater than the Maximum Amount.

 

(iii)  Without limiting the generality of the foregoing, the Company agrees that
any Restricted Shares delivered to Bank, as purchaser of such Restricted Shares,
(i) may be transferred by and among Bank and its affiliates and Company shall
effect such transfer without any further action by Bank and (ii) after the
period of 6 months from the Trade Date (or 1 year from the Trade Date if, at
such time, informational requirements of Rule 144(c) are not satisfied with
respect to the Company) has elapsed after any Settlement Date for such
Restricted Shares, Company shall promptly remove, or cause the transfer agent
for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Bank
(or such affiliate of Bank) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Bank (or such affiliate of Bank).

 

If (x) the Company shall fail to effectuate the Private Placement Settlement as
set forth in clause (i) or (y) the Company shall fail to effectuate the
Registration Settlement as set forth in clause (ii) and the Company shall fail
to effectuate the Private Placement Settlement following its failure to
effectuate the Registration Settlement, then either the failure set forth in
clause (x) or the failure set forth in clause (y) shall constitute an Event of
Default with respect to which Company shall be the Defaulting Party.

 

(q)    Limit on Beneficial Ownership. Notwithstanding anything to the contrary
in the Agreement or this Confirmation, in no event shall Bank be entitled to
receive, or shall be deemed to receive, any Shares if, upon such receipt of such
Shares, the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of Shares by Bank or any
entity that directly or indirectly controls Bank (collectively, “Bank Group”)
would be equal to or greater than 4.5% or more of the outstanding Shares. If any
delivery owed to Bank hereunder is not made, in whole or in part, as a result of
this provision, Company’s obligation to make such delivery shall not be
extinguished and Company shall make such delivery as promptly as

 

15



--------------------------------------------------------------------------------

 

practicable after, but in no event later than one Exchange Business Day after,
Bank gives notice to the Company that such delivery would not result in Bank
Group directly or indirectly so beneficially owning in excess of 4.5% of the
outstanding Shares.

 

(r)     Share Deliveries. The Company acknowledges and agrees that, to the
extent the holder of this Warrant is not then an affiliate and has not been an
affiliate for 90 days (it being understood that Bank will not be considered an
affiliate under this paragraph solely by reason of its receipt of Shares
pursuant to this Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Delivery Property hereunder at any time
after 6 months from the Trade Date (or 1 year from the Trade Date if, at such
time, informational requirements of Rule 144(c) are not satisfied with respect
to the Company) shall be eligible for resale under Rule 144 of the Securities
Act and the Company agrees to promptly remove, or cause the transfer agent for
such Shares or Share Termination Delivery Property, to remove, any legends
referring to any restrictions on resale under the Securities Act from the Shares
or Share Termination Property. The Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to the
Company), may be transferred by and among Bank and its affiliates and the
Company shall effect such transfer without any further action by Bank.
Notwithstanding anything to the contrary herein, the Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of the Company herein
shall be deemed modified to the extent necessary, in the opinion of outside
counsel of the Company, to comply with Rule 144 of the Securities Act, as in
effect at the time of delivery of the relevant Shares or Share Termination
Property.

 

(s)    Hedging Disruption Event. The occurrence of a Hedging Disruption Event
will constitute an Additional Termination Event under the Agreement permitting
Bank to terminate the Transaction, with the Company as the sole Affected Party
and the Transaction as the sole Affected Transaction.

 

“Hedging Disruption Event” means with respect to Bank, as determined in its
reasonable discretion, the inability or impracticality, due to market
illiquidity, illegality, lack of hedging transactions or credit worthy market
participants or other similar events, to establish, re-establish or maintain any
transactions necessary or advisable to hedge, directly or indirectly, the equity
price risk of entering into and performing under the Transaction on terms
including costs reasonable to Bank or an affiliate in its reasonable discretion,
including the event that at any time Bank reasonably concludes that it or any of
its affiliates are unable to establish, re-establish or maintain a full hedge of
its position in respect of the Transaction through share borrowing arrangements
on terms including costs deemed reasonable to Bank in its reasonable discretion.
For the avoidance of doubt, the parties hereto agree that if (i) Bank reasonably
determines that it is unable to borrow Shares to hedge its exposure with respect
to the Transaction at a rate of borrowing that is less than 100 basis points or
(ii) Bank, in its good faith reasonable judgment, determines that it cannot
hedge its obligations pursuant to this Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Bank), an Additional Termination Event under the
Agreement shall occur with the Company as the sole Affected Party and the
Transaction as the sole Affected Transaction.

 

(t)     Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation, the Agreement or the Equity Definitions, in no event will the
Company be required to deliver more than the Maximum Amount of Shares in the
aggregate to Bank in connection with this Transaction, subject to the provisions
regarding Deficit Restricted Shares.

 

(u)    Right to Extend. Bank may postpone, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the

 

16



--------------------------------------------------------------------------------

 

Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Bank determines, in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to preserve Bank’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Bank to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Bank were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Bank.

 

(v)    Status of Claims in Bankruptcy. Bank acknowledges and agrees that this
Confirmation is not intended to convey to Bank rights with respect to the
Transaction that are senior to the claims of common stockholders of the Company
in any U.S. bankruptcy proceedings of the Company; provided that nothing herein
shall limit or shall be deemed to limit Bank’s right to pursue remedies in the
event of a breach by the Company of its obligations and agreements with respect
to the Transaction; provided, further, that nothing herein shall limit or shall
be deemed to limit Bank’s rights in respect of any transactions other than the
Transaction.

 

(w)   Governing Law. New York law (without reference to choice of law doctrine).

 

(x)    Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

(y)    Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, the Company and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Company relating to such tax treatment and tax structure.

 

(z)    Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

17



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to
[                    ], or by fax to [                    ]

 

Very truly yours,   [Bank]     By:  

 

  Authorized Signatory   Name:

 

Accepted and confirmed

as of the Trade Date:

SBA COMMUNICATIONS CORPORATION

By:  

 

Authorized Signatory Name:  